Citation Nr: 1129574	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  05-15 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for herpes simplex virus encephalitis, to include as secondary to service-connected Bell's palsy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1971 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the Veteran requested a hearing before a decision review officer (DRO) in connection with the current claim.  The DRO hearing was scheduled and subsequently held in March 1999 at the Jackson RO.  The Veteran and the Veteran's spouse testified at that time and the hearing transcript is of record.

In July 2008 and March 2009, the Board remanded the Veteran's claim.  The VA Appeals Management Center (AMC) continued the previous denial of the claim in December 2008 and February 2010 supplemental statements of the case (SSOCs).  Additionally, in January 2011, the Board requested an advisory medical opinion from the Veterans Health Administration (VHA) in the matter of this claim.  In a letter dated in March 2011, the Board wrote to the Veteran and notified him of the receipt of the VHA opinion and return of the case to the Board for further appellate proceedings.  The Veteran was given 60 days to submit additional argument and/or evidence in support of his claim.  He did not respond and the case is now ready for appellate review.


FINDING OF FACT

The competent and probative evidence does not show that the Veteran's currently diagnosed herpes simplex virus encephalitis is related to either his military service or his service-connected Bell's palsy.





CONCLUSION OF LAW

Entitlement to service connection for herpes simplex virus encephalitis, to include as secondary to service-connected Bell's palsy, is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for herpes simplex virus encephalitis, to include as secondary to Bell's palsy.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in July 2008 and March 2009, the Board remanded this claim and ordered either the AMC or agency of original jurisdiction (AOJ) to provide the Veteran with a VA examination for his herpes simplex virus encephalitis and associate a report of the examination with his claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was afforded VA examinations in September 2008 and April 2009, and reports of the examinations were associated with his claims folder.  The Veteran's herpes simplex virus encephalitis claim was readjudicated via the December 2008 and February 2010 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  


The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in December 2003, and notice including the effective-date element of the claim, by letters mailed in June and September 2006.  Although the June and September 2006 letters pertaining to the effective-date element of the claim were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claims in December 2008 and February 2010 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.



Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and his spouse, service treatment records, medical articles, as well as VA treatment records.  

The Veteran was afforded VA examinations in April 2009, September 2008, and January 2004.  The examination reports reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board is cognizant of the fact that the VA examiner did not indicate in either his January 2004 or September 2008 report whether the Veteran's claims folder was available during those examinations.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiner fully considered the Veteran's complaints, to include his complaints of headaches.  Physical examinations were then performed that addressed all the relevant rating criteria.  Moreover, the VA examiner indicated in his April 2009 report that he reviewed the Veteran's claims folder.   
The Board also obtained a VHA opinion in February 2011, which will be discussed below.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative.  In his May 2005 substantive appeal [VA Form 9], the Veteran declined the option of testifying at a personal hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including encephalitis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010). 

In order to establish service connection for the claimed disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).
In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2010); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

As detailed above, in order to establish service connection, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between (1) and (2).  See Hickson and Wallin, both supra.

With respect to element (1), current disability, the competent medical evidence of record indicates diagnoses of encephalitis.  See, e.g., the September 2008 VA examination report.  Accordingly, Hickson/Wallin element (1), current disability, is satisfied.

Turning to Hickson element (2), in-service incurrence of an injury or disease, the Veteran's service treatment records reveal no evidence of complaints or treatment for herpes simplex virus encephalitis.  Additionally, the record does not reflect medical evidence showing any manifestations of encephalitis during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the first evidence of symptomatology associated with herpes simplex virus encephalitis is in June 2002.  See a VA treatment record dated in June 2002.  

Wallin element (2) has been met; the Veteran is service-connected for Bell's palsy.

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current herpes simplex virus encephalitis disability is not related to either his military service or his service-connected Bell's palsy.

With respect to whether the Veteran's herpes simplex virus encephalitis is related to his military service, he was afforded VA medical examinations for his encephalitis in April 2009, September 2008, and January 2004.  The examiner considered the Veteran's report of the onset of his herpes simplex virus encephalitis symptomatology, including headaches, confusion, and aphasia.  Despite the Veteran's report of his encephalitis, the VA examiner concluded in his April 2009 and September 2008 reports that "as to whether [herpes simplex virus encephalitis] was incurred in service it seems unlikely."  The examiner's rationale for his conclusion was based on a review of the Veteran's medical history, in particular the onset of symptoms in 2002.  The examiner reported that "it is unlikely that [the Veteran] would harbor such [an] sic infection for so long without symptoms of encephalitis."  

Additionally, in January 2011, due to the complexities of the medical issues involved, the Board, pursuant to 38 C.F.R. § 20.901 (2010), requested a VHA opinion from a neurologist to address whether the Veteran's herpes simplex virus encephalitis or residuals thereof are related to either his military service or service-connected Bell's palsy.  

In his February 2011 report, the VHA reviewer, Dr. R.H., concluded that "[i]t is less likely than not that the [V]eteran's June 2002 illness is related to or had onset during his [s]ervice."  Dr. R.H.'s rationale for his conclusion was based on a review of the Veteran's claims folder showing onset of encephalitis symptomatology in June 2002 and consideration of the Veteran's entire medical history.  

With regard to whether the Veteran's herpes simplex virus encephalitis is related to his service-connected Bell's palsy, Dr. R.H. concluded in his February 2011 report that "[i]t is less likely than not that the [V]eteran's June 2002 illness is proximately due to, the result of, or aggravated by the [V]eteran's [s]ervice-connected Bell's palsy."  His rationale was based on a review of the Veteran's claims folder, specifically noting a review of the Veteran's treatment for Bell's palsy and encephalitis.  He further noted that the etiology of Bell's palsy is unknown and the role of herpes simplex virus is controversial, with some medical literature indicating that herpes simplex virus may be involved in the majority of patients with Bell's palsy.  He therefore opined that "it is as likely as not that [the Veteran's] Bell's palsy could be related to herpes simplex virus although definitive evidence of this contention is lacking for [the Veteran]."  Indeed, he further stated that consideration of such a link would be "pure conjecture."  He also reported that based on a review of medical literature, there was no evidence linking herpes simplex virus encephalitis with a prior history of Bell's palsy.  He also stated that the Veteran's clinical presentation and the course of his June 2002 illness was not consistent with the typical herpes simplex virus encephalitis.  He specifically noted that alteration in consciousness and abnormal cerebrospinal fluid were "conspicuously" absent during the Veteran's hospitalization in 2002 and that more than 90 percent of patients with herpes simplex virus encephalitis demonstrate abnormalities on MRI brain imaging, which for the Veteran, was normal ten days into the illness.    

Additionally, as discussed above, the Veteran was afforded VA medical examinations for his encephalitis in April 2009, September 2008, and January 2004.  The examiner considered the Veteran's report of the onset of his herpes simplex virus encephalitis symptomatology, including headaches, confusion, and aphasia, as well as his treatment for Bell's palsy.  Despite the Veteran's report of his encephalitis, the VA examiner concluded in his April 2009 and September 2008 reports with respect to whether a relationship existed between the encephalitis and Bell's palsy, "[w]hile it is possible such a nexus may exist, I can only speculate [whether] sic such a relationship may exist here."  The examiner's rationale for his conclusion was based on an examination of the Veteran as well as a review of the Veteran's medical history, in particular his finding that the Veteran's herpes virus which the Veteran felt likely to be responsible for the Bell's palsy was dormant for many years.

The Board notes that in finding that a relationship between the Veteran's herpes simplex virus encephalitis and his service-connected Bell's palsy would be "pure conjecture" and speculation,  the VHA reviewer and VA examiner provided rationales for their conclusions.  Specifically, the VHA reviewer's rationale for his conclusion was based on a review of the Veteran's claims folder, to include the Veteran's treatment for herpes simplex virus encephalitis and Bell's palsy.  Likewise, the VA examiner's rationale for his conclusion was also based on a review of the Veteran's claims folder as well as examination of the Veteran.  Both the VHA reviewer and VA examiner also noted their research of medical literature which failed to document any indication that the Veteran's service-connected Bell's palsy is at least as likely as not related to his herpes simplex virus.  See Wallin v. West, 11 Vet. App. 509, 514 (1998).  The Board therefore finds that in qualifying their opinions with sufficient rationale, to include review of the Veteran's claims folder and research of pertinent medical literature, remand is unnecessary for further development.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010). 

The report of the February 2011 VHA reviewer appears to have been based upon thorough review of the record and analysis of the Veteran's entire history, and the VA examination reports appear to also include thorough examination of the Veteran.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the VHA reviewer's and VA examiner's opinions appear to be consistent with the Veteran's documented medical history, which is absent any report of symptomatology of herpes simplex virus encephalitis for more than 20 years after service.  

The Veteran has not submitted a competent medical opinion to contradict the VHA reviewer's and VA examiner's opinions with respect to whether his encephalitis was incurred in service.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The Board observes that the Veteran submitted medical articles indicating a relationship between herpes simplex virus encephalitis and Bell's palsy.

The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) [competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses].  However, the medical articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case.  As such, the medical articles submitted by the Veteran are of no probative value.  Additionally, the Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  Finally, as discussed in detail above, the VHA neurologist reviewed the Veteran's entire medical history and claims folder which included the medical articles submitted by the Veteran, and determined that the Veteran's herpes simplex virus encephalitis was not caused or aggravated by the service-connected Bell's palsy.  Moreover, the VA examiner reviewed the Veteran's claims folder, considered his complaints, conducted an examination of the Veteran, reviewed medical literature, and subsequently determined that he could only speculate whether a relationship existed between the Veteran's encephalitis and his Bell's palsy.  The Board has therefore placed great probative value on the findings of the VHA reviewer and VA examiner.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran and his spouse have testified to the severity of the Veteran's herpes simplex virus encephalitis symptomatology, both current and past (including functional impairment).  However, neither has presented clinical evidence of a nexus between the Veteran's herpes simplex virus encephalitis and either his military service or service-connected Bell's palsy.  The Board finds that the Veteran and his spouse as lay persons are not competent to associate any of the Veteran's claimed symptoms to either his military service or service-connected Bell's palsy.  That is, the Veteran and his spouse are not competent to opine on matters such as the etiology of the Veteran's current herpes simplex virus encephalitis.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or his spouse have the medical training to render medical opinions, the Board must find that their contention with regard to a medical nexus between the Veteran's encephalitis and military service or Bell's palsy to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2010) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his spouse in support of the Veteran's own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran, in contending that his herpes simplex encephalitis is related to his service-connected Bell's palsy, also appears to be contending that he has had encephalitis continually since service.  However, the first postservice evidence of complaint of, or treatment for, symptomatology associated with encephalitis is dated in June 2002.  This was more than 20 years after the Veteran left active duty service in August 1979.  

While the Veteran is competent to report symptomatology associated with herpes simplex virus encephalitis over the years since service, the Board notes that encephalitis was not reported at the time of his service discharge.  Moreover, there is no competent medical evidence that the Veteran complained of or was treated for herpes simplex virus encephalitis for many years after his separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly finds any assertion by the Veteran that there has been a continuity of symptomatology dating to service is not credible in light of the objective findings noted above.  Therefore, continuity of symptomatology since service is not demonstrated. 

Accordingly, element (3), medical nexus, is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for herpes simplex virus encephalitis, to include as secondary to service-connected Bell's palsy.  The benefit sought on appeal is accordingly denied.





ORDER

Entitlement to service connection for herpes simplex virus encephalitis, to include as secondary to service-connected Bell's palsy is denied.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


